DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (claims 23-30) in the reply filed on 11 April 2022 is acknowledged.
Claims 16-22 and 31-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/11/2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “tire” (570) from [0076] is not found in Fig 16.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 23-24 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stoffer (GB1137419).
	Regarding claim 23, Stoffer discloses a method of manufacturing, the method comprising:
providing a forming jig (“jig” (30)) having a plurality of members extending therefrom (Fig 1),
wherein the plurality of members include a first set of members defining a first circle having a first diameter (“platform patterns” (11)), and
wherein the plurality of members include a second set of members defining a second circle having a second diameter larger than the first diameter (“sector” (12)),
providing a flexible material (“strand” (36));
wrapping the flexible material about the plurality of members to form an annular shape, wherein the wrapping includes wrapping the flexible material from a first one of the first set of members to a first one of the second set of members (Fig 1), and
wherein the wrapping further includes wrapping the flexible material from a second one of the second set of members to a second one of the first set of members (Fig 1);
curing the flexible material (p.3 L91-106); and
removing the flexible material from the jig (p.3 L107-111).
Regarding the limitation ‘making a nonpneumatic tire’ this limitation has not been given significant patentable weight because the recitation occurs in the preamble and merely recites the intended use for the invention. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See MPEP 2111.02 Section II.
	Regarding claim 24, Stoffer discloses all limitations of claim 23 as set forth above. Additionally, Stoffer discloses that method comprises wrapping the flexible material over itself in a circular direction to form an outer hoop (p.3 L23-27).
	Regarding claim 28, Stoffer discloses all limitations of claim 23 as set forth above. Additionally, Stoffer discloses that the flexible material is a cord of material (“strand” (36)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 23-25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kahaner (US4235270) in view of Popular Mechanics (NPL) and Stoffer (GB1137419).
	Regarding claim 23, Kahaner discloses a method of producing a nonpneumatic tire, the method comprising:
providing a flexible material (“wall member” (49)) that is a single continuous piece shaped in a way as to create two sets of loops in the circumferential direction of the tire, with one set of loops being located at a lower radial distance compared to the other set of loops (Fig 3),
curing the flexible material (C6 L5-6); and
removing the flexible material from a jig (Fig 3, in that no jig is shown as part of the tire structure).
	While Kahaner does not explicitly disclose how the flexible member is shaped, specifically that the flexible member is shaped with a forming jig having a plurality of members extending therefrom, wherein the plurality of members include a first set of members defining a first circle having a first diameter, and a second set of members defining a second circle having a second diameter larger than the first diameter, and wrapping the flexible material about the plurality of members to form an annular shape, wherein the wrapping includes wrapping the flexible material from a first one of the first set of members to a first one of the second set of members, and wherein the wrapping further includes wrapping the flexible material from a second one of the second set of members to a second one of the first set of members, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so as: A) Popular Mechanisms teaches that the structure of a tire can be patterned similar to a turbine wheel (p.110, “A Plastic Spare Tire?”) and B) Stoffer, which teaches a method of creating a turbine wheel, teaches that a turbine wheel (“bladed member”) can be formed by using a forming jig (“jig” (30)) having a plurality of members extending therefrom, wherein the plurality of members include a first set of members defining a first circle having a first diameter (“platform pattern” (11)) and a second set of members defining a second circle having a second diameter larger than the first diameter (“sector” (12)), and wrapping a flexible material (“strand” (36)) about the plurality of members to form an annular shape (Fig 1), wherein the wrapping includes wrapping the flexible material from a first one of the first set of members to a first one of the second set of members, and wherein the wrapping further includes wrapping the flexible material from a second one of the second set of members to a second one of the first set of members (Fig 1). One would be motivated to use the jig of Stoffer with the method of Kahaner as Popular Mechanics teaches that there is similarity between turbine wheels and tire wheels and the jig of Stoffer is capable of making the two sets of loops structure found in Stoffer (see Modified Stoffer Fig 1 below).

    PNG
    media_image1.png
    476
    794
    media_image1.png
    Greyscale
[AltContent: textbox (Modified Stoffer Fig 1 with the winding both of a flexible material highlighted with a thick black line.)]
	Regarding claim 24, modified Kahaner teaches all limitations of claim 23 as set forth above. Additionally, Stoffer teaches that the method can comprise wrapping the flexible material over itself in a circular direction to form an outer hoop for the benefit of improving the strength of the wheel (p.3 L23-27).
	Regarding claim 25, modified Kahaner teaches all limitations of claim 23 as set forth above. Additionally, Kahaner teaches that the flexible material is a ply of material (C5 L10-14).
	Regarding claim 28, modified Kahaner teaches all limitation of claim 23 as set forth above. Additionally, Kahaner teaches that the flexible material is a cord of material (C5 L10-14).
 
Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kahaner (US4235270), Popular Mechanics (NPL) and Stoffer (GB1137419) in view of either Dilworth (US20150122384), Ikehara (US20020104605) or Kawatani (US5802830).
	Regarding claim 26, modified Kahaner teaches all limitations of claim 25 as set forth above. While modified Kahaner does not explicitly teach that the ply of material is formed by at least two plies of material calendared together, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so as it is well known in the tire manufacturing art that a ply can comprises of two plies of material calendared together, as shown in Dilworth ([0035]), Ikehara ([0046]) or Kawatani (C8 L54-57).
	Regarding claim 27, modified Kahaner teaches all limitations of claim 26 as set forth above. While modified Kahaner does not explicitly teach that the at least two plies of materials have a reinforcement material sandwiched therebetween, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so as it is well known in the tire manufacturing art to sandwich a reinforcement material between two plies of materials, as shown in Dilworth ([0035]), Ikehara ([0046]) or Kawatani (C8 L54-57).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Kahaner (US4235270), Popular Mechanics (NPL) and Stoffer (GB1137419) in view of Kondo (US4741223).
	Regarding claim 29, modified Kahaner teaches all limitations of claim 23 as set forth above. While modified Kahaner does not explicitly teach that the members are pins, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so as Kondo, which is within the wheel manufacturing art, teaches that a flexible material (“reinforcing member”) can be shaped by a pin (“spacer” (15)). One would be motivated to use the spacer of Kondo as a known substitution for the projecting members of Kahaner for the benefit of a reduced jig weight and decreased material required to make the jig (see MPEP 2143(I)(B)).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Kahaner (US4235270), Popular Mechanics (NPL) and Stoffer (GB1137419) in view of Takahashi (JP2015116870).
	Regarding claim 30, modified Kahaner teaches all limitations of claim 23 as set forth above. While modified Kahaner does not explicitly teach that the method further comprises placing extruded rubber compound adjacent to some of the plurality of members to form fillets, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so as Takahashi, which is within the tire manufacturing art, teaches the placement of extruded rubber compound ([0045]) adjacent to some of the plurality of members (“connecting portions” (3)) to form fillets (“cushioning elements” (6), Fig 1, 5) for the benefit of improving durability ([0011]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bardet (US823384) discloses the use of an undulating flexible material (“strips” (1)) in a tire wherein the flexible material is shaped in part by a pin (“pins” (7)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is 571-272-6704. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 572-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749